DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Amit et al (WO2017/017676A1) in view of Rotman (CA 2998020A1) and further in view of Schwab et al (USP 2,785,057).
Regarding claims 1,  Amit et al teach a testing pad comprising: a bottom layer (Para. 0040: two-sided scotch tape covering entire back surface),  a top layer that is liquid permeable (Para. 0034: upper surface permeable), wherein said top layer is coupled with said bottom layer and covers a plurality of testing area (Para. 0032,0034; Fig.1,2A : analysis strip with multiple repetitive areas for performing urinalysis); a hydrophilic intermediate layer contained between said top layer and said bottom layer (Para. 0037: layer designed to direct urine towards the analysis strip); a color-changing chemical reagent contained within said testing area between said top layer and said bottom layer (Para. 0037, 0043, 0054: analysis strip 13 detects at least on of blood, leukocytes, white blood cells, nitrite, glucose, ketones, protein, specific gravity (urine concentration), pH, bilirubin, casts, bacteria, and crystals by color change); and an attractant adapted and configured to attract an animal to urinate on said pad (Para. 0023,0039: attractant component 15).  The plurality of said testing areas are distributed across an area defined by said top layer (Fig. 2A: area defined by window 14 in the top layer).  Amit fails to teach the liquid permeable top layer is continuous.  Amit teach the two sided scotch tape, but Amit fails to explicitly teach the bottom layer is liquid impermeable.  
Rotman et al teach a testing pad comprising: a bottom layer that is liquid impermeable (Fig. 3, Para. 0031: leak resistant layer) a continuous top layer that is liquid permeable (Fig. 3, Para. 0029: tear resistant layer porous to liquids).  It is desirable to provide a liquid impermeable bottom layer to ensure the sample does not leak out the back of the detector.  It is desirable to provide the top liquid permeable that is continuous to provide a way for the sample to enter and to protect the analytical elements from tearing.  Combining prior art elements according to known methods to yield predictable results is known.  Therefore it would have been obvious to one of ordinary skill in the art to combine the liquid impermeable bottom layer and the continuous top liquid permeable layer of Rotman to provide the above advantage of ensuring the sample does not leak out the back of the detector and providing a way for the sample to enter and to protect the analytical elements from tearing .  
Amit/Rotman are silent to a top cover layer covering the entirety of said liquid permeable top layer.
Schwab et al teach urine testing pad having a sheet 10 of impervious flexible material such as moisture-proof cellophane over the entire permeable layer 9 and absorbent layer 6 to be removed prior to the test is to be made (Fig. 2-3; col. 4 lines 20-30).  The cover sheet provides protection of the reagent from external influences.  (col. 4 lines 49-53).  It is advantageous to provide a top cover layer that can be removed to ensure the reagents are not exposed to external contaminants prior to the test. Combining prior art elements according to known methods to yield predictable results is known.  Therefore it would have been obvious to one of ordinary skill in the art to combine the top cover layer of Schwab et al to provide the above advantage of ensuring the reagents are not exposed to external contaminants prior to the test.  
Regarding claim 2, Amit/Rotman/Schwab teach said hydrophilic intermediate layer is adapted and configured to distribute liquid at least a portion of said hydrophilic intermediate layer (Para. 0037: layer designed to direct urine towards the analysis strip).
Regarding claim 3-20, Amit/Rotman/Schwab teach said top layer is adapted and configured to be urine-transmissive; wherein said top layer is adapted and configured to permit at least one (or two) of blood, protein, glucose, bilirubin, ketones, leukocytes, Nitrites, progesterone and urobilinogen to pass through said top layer. (Para. 0034,0054: upper surface permeable to urine and to pass blood, leukocytes, white blood cells, nitrite, glucose, ketones, protein, specific gravity (urine concentration), pH, bilirubin, casts, bacteria, and crystals to the analysis strip for color change indication).  It is noted that claim 3 recites the “urine-transmissive to allow observation of a color change of said plurality of color-changing chemical reagents through said top layer”  This limitation requires the urine to be transmissive which is met by the urine being capable of flowing to the color changing pads.  Furthermore, the observation through the top layer is accomplished by the aperture 14, thus making the functional language of the claim met.  
Specifically regarding claim 13, Amit/Rotman/Schwab teach the cover layer can be detached to expose the permeable layer.  This reads on the claim of “at least one edge of said testing pad is unsealed to allow selective insertion of one or more of said color-changing chemical reagents within said testing areas between said top layer and said bottom layer”  because the edges of the permeable layer are unsealed when the cover is removed.  The functional language is met by the device fully capable of insertion of chemical reagents when exposed.  
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS MICHAEL WHITE whose telephone number is (571)270-3747. The examiner can normally be reached M-F 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill A Warden can be reached on 571-272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Dennis White/Primary Examiner, Art Unit 1798